Citation Nr: 1216545	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  09-36 893	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for a low back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Turner, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 2003 to January 2009.

This matter initially came before the Board of Veterans' Appeals (Board) on an appeal from a rating decision that was issued by the Regional Office (RO) in Houston, Texas.  It was remanded by the Board for additional development in November 2010.  The development prescribed by the remand having been accomplished, the case was returned to the Board for appellate disposition.

The Veteran testified before the undersigned Acting Veterans Law Judge at a June 2010 hearing that was held at the RO.


FINDING OF FACT

Current low back disability is not shown.


CONCLUSION OF LAW

The criteria for service connection for a low back disorder are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating claims for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. § 3.102, 3.156(a), 3.159.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant of any information, and any medical or lay evidence, that is necessary to substantiate his or her claim.  38 U.S.C.A. § 5103(a), 38 C.F.R § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183, 186-187 (2002).  In accordance with 38 C.F.R. § 3.159(b)(1), proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.   

VCAA notice should be provided to a claimant before the initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Pelegrini v. Principi, 18 Vet. App. 112, 115 (2004).  However, the VCAA notice requirements may be satisfied notwithstanding errors in the timing or content of the notice if such errors are not prejudicial to the claimant.  Id at 121.  Further, a defect in the timing of the notice may be cured by sending proper notice prior to a re-adjudication of the claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333-1334 (Fed. Cir. 2006). 

The VA General Counsel issued a precedential opinion interpreting Pelegrini as requiring the Board to ensure that proper notice is provided unless it makes findings regarding the completeness of the record or other facts that would permit the conclusion that the notice error was harmless.  See VAOGCPREC 7-2004.

The United States Court of Appeals for the Federal Circuit reaffirmed the importance of proper VCAA notice in Mayfield v. Nicholson, 499 F.3d 1317 (Fed. Cir. 2007).  Mayfield and its progeny instruct that a comprehensive VCAA letter, as opposed to a patchwork of other post-decisional documents, is required to meet the VCAA's notification requirements.  Id at 1320.  However, VCAA notification does not require a pre-adjudicatory analysis of the evidence already contained in the record.  See, e.g. Mayfield v. Nicholson, 20 Vet. App. 537, 541 (2006).   

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), aff'd sum nom Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007), the United States Court of Appeals for Veterans Claims (Court) held that VCAA notice requirements are applicable to all five elements of a service connection claim.  This includes notification that a disability rating and effective date for the award of benefits will be assigned if service connection for a claimed disability is awarded.  Id at 486.     

In this case, the Veteran was sent an undated letter prior to the rating decision at issue herein which explained what the evidence needed to show in order to establish service connection for a claimed disability.  It also explained the general manner whereby VA assigns ratings and effective dates for service connected disabilities.  In November 2010 the Veteran was sent a another letter.  The November 2010 letter explained the ways in which VA could help the Veteran obtain evidence in support of his claim.  It also again provided information about what the evidence needed to show in order to establish service connection for a claimed disability and how VA assigns ratings and effective dates.  The Veteran's claim was thereafter readjudicated in a November 2011 supplemental statement of the case (SSOC), thereby curing any pre-decisional notice error.

In addition to its duties to provide the aforementioned notices to the claimant, VA also must make reasonable efforts to assist the claimant with obtaining the evidence that is necessary in order to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In connection with the current appeal, VA has obtained service treatment records, private treatment records, and VA treatment records.  The claims file does not contain a complete copy of the Veteran's private chiropractic treatment records.  In the November 2011 letter, the Veteran was requested to provide these or to sign a release enabling VA to obtain the records on his behalf.  The Veteran failed to respond to this letter.  The Board notes that "[t]he duty to assist is not always a one way street. If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence." Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  For this reason, the Board finds that no further effort needs to be made to obtain the Veteran's complete chiropractic treatment records.

The Veteran was also afforded two VA examinations of his spine.  While the examiner who performed the initial examination in January 2009 did not have the claims file available and was unable to review the Veteran's prior treatment records, a complete copy of the claims file was available to the examiner who performed the February 2011 examination, which was performed in compliance with the instructions which were set forth in the November 2010 Board remand.

For these reasons, the Board finds that the requirements of the VCAA are satisfied in this case.

  Service connection

The Veteran contends that he has a low back disability that was caused by his military service.  The Veteran contends that his back was damaged by lifting heavy objects and bending over in service.

Service connection may be granted for a disability resulting from disease or injury that was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection for some chronic diseases, including arthritis, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge if all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  The requirement that a current disability exists is satisfied if the claimant had a disability at the time his claim for VA disability compensation was filed or at any time during the pendency of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Veteran's service treatment records show periodic instances of treatment for low back pain.  In April 2007 he was seen for low back pain, which was assessed as a low back strain.  He was prescribed ibuprofen and it was noted that conservative treatment would first be tried since this was the Veteran's first clinic visit for this problem.  On a July 2008 "Report of Medical History" the Veteran reported that he had recurrent back pain or any back problem.  A treatment note from July 2008 reflects that the Veteran reported a two year history of back pain, with no mode of injury.  There were no paraesthesias and no radicular pain.  The assessment was chronic low back pain.  At his separation examination in July 2008 the Veteran was referred to physical therapy for his low back pain but was found qualified for separation and a chronic disability was not identified.  

The Veteran was accorded a VA examination of his low back in January 2009.  An x-ray that was performed in conjunction with that examination showed questionable minimal scoliosis of the lumbosacral spine convex to the left side which could be from positioning.  Otherwise the Veteran's spine was unremarkable and there was no evidence of fracture or dislocation.

The veteran reported that he had back pain for quite awhile.  There was no injury.  This started after picking up heavy objects.  He stated that while he was in the service, he was given some exercises for his back but no medications and no x-rays.  His back pain occasionally woke him up at night.  He denied any leg symptoms.  He had no bowel, bladder, or erection problems.  He had been told in the past that he might need chiropractic adjustment.  Repetitive lifting aggravated his back.  Sometimes, running would aggravate his back.  There were no limitations on his activities of daily living.  There were no flare ups or incapacitating episodes.

Examination of the back revealed no spasms or tenderness to palpation.  Motor functions were 5/5 in all muscle groups in the lower extremities.  Deep tendon reflexes were 2+ in the knees and ankles bilaterally.  Toes were down going.  There was no increased tone or clonus.  Straight leg raising was negative both sitting and supine.  Figure four position was negative.  Sensations were intact.  The heel toe walk was performed without any difficulty.  The Veteran had a normal gait.  The pelvis was level.  Range of motion as 0 to 40 degrees both active, passive, and against resistance.  There was no pain, fatigue, or incoordination with repetitive movement.  Extension was 0 to 30 degrees, left and right lateral rotation and left and right lateral bending were all 0 to 35 degrees both active, passive, and against resistance.  It was noted that range of motion was not consistent.  On testing, the Veteran would only flex to 40 degrees.  However, he was able to bend over while seated and take his shoes off, and he flexed to at least 70 degrees when putting on or taking off his pants.  

X-rays of the lumbar spine showed some questionable minimal scoliosis of the lumbosacral spine, possibly positioning.  Otherwise, the x-ray was unremarkable.  

The diagnostic impression was that this was basically a normal examination with a normal x-ray of the lumbar spine with no pathology.  

In his notice of disagreement dated in May 2009 the Veteran reported that he was able to put his shoes and clothes on with pain. He believed his back pain was due to bending over inside small cockpits doing maintenance and carrying different aircraft equipment.  Even when he went to the doctor, he was not given any medication or physical therapy.  He was only told to stretch.  He worried his back pain would get worse in the future.

On his VA Form 9 dated in August 2009 the Veteran reiterated that he believed that his back pain came from heavy lifting and bending over in service.  He reported that while nothing might be shown on x-ray, he had back pain that would get worse in the future.

VA treatment records showed that the Veteran sometimes complained of back pain.  In March 2009 the Veteran reported mid back pain, not low back pain, for one week.  An x-ray of the thoracic spine which was performed in March 2009 was normal.  A physical examination of the back showed no scoliosis, kyphosis, or lordosis.  There was no tenderness to percussion and there was good range of motion.  The Veteran was diagnosed back strain.  The Veteran also complained of back pain in November 2011.

A private x-ray study of the Veteran's lumbosacral spine that was performed in March 2010 showed a negative radiographic assessment for recent fracture, suspected L5/S1 facet imbrications, spondylosis deformans at L5, and postural alterations and vertebral malpositions as described.

A private chiropractic report dated in February 2010 but obviously completed after the aforementioned x-ray reflected that the Veteran complained of lower back pain with onset five years ago. Standing too long, forward bending, and bending down to pick things up made the back pain worse and the only thing that helped relieve the pain was chiropractic care.  He reported that the pain was sharp and localized and was more intense than it was 5 years ago.  Examination showed that thoracic ranges of motion were all normal, although pain arose at right and lateral flexion and extension of the lumbar spine.  All other orthopedic exams and neurological exam were unremarkable.  He had palpable restriction at L2, L3.  The diagnosis was back pain due to L5/S1 facet imrication, lumbar segmental dysfunction, and muscle tightness.  The chiropractor attributed the Veteran's back pain to lifting while he was in the military. 

At his June 2010 hearing, the Veteran testified that he felt that lifting heavy equipment and bending over caused a back problem over a period of years.  In service, doctors said he needed to stretch and sometimes prescribed medication.  He was not currently seeking medical treatment for his back although he had been to the chiropractor a few times.  He denied receiving care at VA for his back.  He reported that he had been stretching on his own and taking pain medication.  It was hard for him to lift heavy objects when his back was hurting.  His back pain was worse than it was in service.  He could not work out or bend down to pick things up.  He was currently employed at a job that involved both heavy lifting and desk work. 

A chiropractic treatment record dated in October 2010 recorded that the Veteran complained of low back pain radiating into L5-S1 dermatome right side to the calf (pain, tingling, and numbness).  The chiropractor diagnosed lumbago and lumbar radiculitis.

The Veteran was afforded another VA examination in February 2011.  The claims file was reviewed.  The examiner noted that there was little to no difference in the physical findings on the prior physical examination.  He also found that the Veteran did not flex to his full ability on examination, as evidenced by his ability to dress on his own, which the examiner considered to be a Waddell indicator.   The x-ray at that time was totally within normal limits and that was also true of today's x-ray. 

The examiner noted that the Veteran was seen several times mostly between 2007 and 2009 for chronic low back pain.  He had absolutely no history of injury.  He was diagnosed several times with back strain, although, more than likely, it was mechanical pain since he had no true history of injury or lifting. He was seen at the VA hospital with many visits to primary care since January 2009 without any indication of low back pain or complaints about low back pain with the exception of the compensation and pension examination.  

The Veteran reported that he had chronic aching in the low back without radiation.  He did not take any medication for this.  He saw a chiropractor which did help.  He got no true flare ups.  He had no inflammatory joint disease.  He got no incapacitating episodes.  There was no radiculopathy.  There was no bowel, bladder, or sexual dysfunction.  He does not use a brace, cane, or TENS unit.  He had no injury and no surgery.  The Veteran reported that his back pain interfered with chores and limited his exercise and recreation.  He said sometimes it woke him at night.  He cannot stand for a long time.

The Veteran was able to rise out of his chair without the use of his hands or arms.  He had normal gait and normal posture.  He had no indication or spinous or paraspinous tenderness.  He had no indication of muscle spasm.  He would flex to 70 degrees with extension to 30 degrees.  He had right and left lateral flexion and rotation to 30 degrees.  With repetitive motion of his back both actively and passively in all ranges of motion he indicated pain at 70 degrees of flexion but no weakness or fatigue.  There was no alteration in range of motion, which was also a Waddell indicator.  He had absolutely no physical indication of abnormality, nor x-ray indication of abnormality and no reason why he should not be able to fully flex.  This was also brought out in the prior examination.  This would be considered a Waddell indicator.  He had a negative straight leg raise on both sides.  There was no indication of lower extremity radiculopathy or sensory deprivation bilaterally.  He had no indication of quadriceps or hamstring muscle atrophy or less of strength bilaterally.  He exhibited normal and equal patella and Achilles tendon and deep tendon reflexes bilaterally.

The examiner observed that the Veteran was seen several times in the military for some kind of chronic low back aching.  From what he could gather from the notes, although they called it a sprain or a strain that more than likely they felt it was mechanical back pain because they sent him for physical therapy and back strengthening.  Mechanical back pain is a physiological type of pain indicating that people complain about discomfort in the back without any physical findings or reason to have the pain.  The Veteran would not fully flex although the examiner knew that he obviously could flex without problems, which was the Waddell indicator, so the true range of motion really could not be ascertained because the Veteran was uncooperative as far as the examination was concerned.  Because of the prior examiner's and this examiner's observations of the patient, full range of motion is present.  He may possibly have some issues with mechanical back pain, however he had been seen in the VA hospital since his discharge from the military in all the visits he had to date he had not complained about low back pain.  This would indicate that he has no chronicity of the lower back problem with the exception of complaining about it to the compensation and pension examiner.  Therefore, it was the examiner's opinion that with the normal findings and the Waddell indicators, that the Veteran had a normal lumbosacral spine.  He opined that the Veteran did not have a back disorder that was related to his military service. 

In a statement dated in December 2011 the Veteran wrote that his back pain got worse since he made his original claim.  He tried a variety of stretches but they only provided temporary relief.  He sought outside chiropractic treatment.  The Veteran believed that his back was damaged by heavy lifting and bending over for long periods in service.  He believed that these factors caused an accumulation of damage in his lower back throughout his military service.

The evidence does not show that the Veteran currently has a back disorder that is related to his military service because the weight of the evidence indicates that he does not have a documented back disorder.  While the Veteran's chiropractor diagnosed him with a back disorder, the Veteran was examined by two different VA examiners on separate occasions and they each opined that the Veteran had a normal spine.  This was after performing full physical examinations and reviewing x-rays showing normal findings.  They also both found that the Veteran was uncooperative with the examinations and did not flex to his full ability.  The Board concludes that the findings of the VA examiners are more probative than those of the chiropractor.  This is because as noted above both examiners performed complete physical examinations of the Veteran and reviewed x-rays as well as the Veteran's history of back pain, and the examiner who performed the January 2011 examination reviewed the Veteran's service treatment records showing complaints of back pain.  "Pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), dismissed in part and vacated in part on other grounds 259 F.3d 1356 (2001).
 
The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim. See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the appeal is denied.


ORDER

Service connection for a low back disorder is denied.



____________________________________________
ROBERT E. O'BRIEN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


